DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 53-59, 71-83, 87, and 98-107) and species claims 55, 57, and 107 in the reply filed on June 7, 2021 is acknowledged.  
Claims 54, 56, 84, 87, 88, 95-97, and 106 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 7, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53, 55, 57-59, 71-83, 98-105, and 107 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for particular catalytic compounds that may exhibit the claimed properties, does not reasonably provide enablement for all potential combinations of known materials that would result in the claimed properties being exhibited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Quite simply, independent claim 53, while requiring a catalyst comprising two distinct catalytic components, only distinguishes said components as having “different catalytic activity in the…OCM reaction,” wherein the catalyst as a whole must also exhibit the claimed properties.  While claimed properties can certainly help to distinguish a catalyst over the prior art, there are absolutely no physical or compositional components required of instant claim 53.  If left unchecked, Applicant would be seeking patent protection for an almost infinite number of catalytic compositions insomuch as they satisfy the relatively broad properties claimed, without first enabling one of ordinary skill to make and use such materials without undue experimentation.  Ultimately, claim 53 attempts to set forth theoretical properties with zero practical compositions necessary to even achieve such results.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 53, 55, 57-59, 71-83, 98-105, and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 53 recites the limitation "the oxidative coupling of methane (OCM) reaction" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim 53 refers to “the catalyst” in line 5.  It is not clear if “the catalyst” in line 5 refers to the claimed first or second catalyst or the claimed catalytic material.  For the purpose of examination, it is considered that “the catalyst” is meant to refer to the overall catalytic material.  If this is the case, “the catalyst,” in line 5, should be changed to “the catalytic material.”  

Claim 58 states that the second catalyst has a lower catalytic activity than the first catalyst under the same conditions.  This is indefinite because “same conditions” are not defined.  As such, it is not clear if said second catalyst will always have a lower activity than the first catalyst at any conditions.  According to the specification, and even claim 104, it seems that each of the claimed components operates more efficiently at different temperatures, thus achieving a synergistic effect that is overall more effective than either component on its own.  If the second catalyst eventually becomes more 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 53 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,751,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially overlap the claimed invention.  

Claim 53, 77, and 78 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,000,835. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially overlap the claimed invention.  

Claims 53 and 83 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39 of copending Application No. 16/413,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims substantially overlap the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 53 and 100 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/834,972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims substantially overlap the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 53, 55, 57-59, 82, 100, and 105 is/are rejected under pre-AIA  35 U.S.C. 102 b as being anticipated by Bagherzadeh et al (US 2008/0281136).  
Regarding claims 53 and 100, Bagherzadeh teaches a catalyst composition comprising multiple components.  Bagherzadeh teaches that although each component of the catalyst is an active catalyst by itself, it has unexpected been discovered that when the components are combined and subjected to a heat history, the combination of metals in the composition forms a unique crystalline structure that is effective in converting methane to ethylene and C2 compounds (par. 109).  Further, Bagherzadeh teaches that it is believed that the mixed metal oxide catalyst with promoter in exemplary embodiments results in both endothermic as well as exothermic reactions to occur (par. 112).  As such, Bagherzadeh effectively teaches that various components of the catalyst have different catalytic activity under the same conditions, i.e. one component or set of components is initially active for an exothermic reaction, wherein claim 105 and further regarding claim 53, Bagherzadeh teaches that XRD analysis of the catalyst reveals the presence of multiple metal oxides, including Mn2O3, Na2WO4, MnWO4, and COMn2O4 (par. 177).  Further regarding claim 53, Bagherzadeh teaches several embodiments that exhibit a C2 selectivity of greater than 50% and a methane conversion of greater than 20% in OCM reactions at 750°C or less (Tables 4 and 5).  Further regarding claim 105, Bagherzadeh teaches that MgO as a support may be utilized (par. 109).  
Regarding claims 55 and 57, it can be seen from Example 1 of Bagherzadeh (pars. 175-176) that bulk catalyst are formed.  Regarding claim 82, it can be seen that the catalytic components are homogeneously dispersed (par. 175).  
Regarding claim 58, as a portion of the catalyst is endothermic and not active until the elevated temperatures are reached, it is considered to have a lower catalytic activity than the exothermic portion under the same conditions, at least when said same conditions are lower than an efficient range at which the endothermic portion will operate.  
Regarding claim 59, Bagherzadeh teaches that a portion of the catalyst is endothermic, as shown above.  As the exothermic portion of the catalyst increases the reaction temperature, the endothermic, or second, catalytic portion would exhibit an increase in activity.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 71-81, 83, 98, 99, and 101-105 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bagherzadeh et al (US 2008/0281136) as applied to claims 53 and 100 above.  
Bagherzadeh teaches a catalytic material according to instant claims 53 and 100, as shown above.  
Bagherzadeh does not expressly limit the void fraction volume, porosity, or the surface area to volume ratio of the catalytic material.  
However, a void fraction, at least interstitially, is inherently present, as is surface area.  
Absent a showing of unexpected results, any suitable void fraction volumes, porosities, and surface areas, including those of instant claims 71, 72, 75, 76, 79-81, and 83, would have been determined by one having ordinary skill in the art.  Common benefits attributable to surface contact between reactants and catalysts, including pores affective surface area, are considered to be conventionally known and thus well within the purview of one having ordinary skill in the art.  
claims 73 and 74, Bagherzadeh does not expressly limit the diameter of the catalytic material.  However, during fabrication, Bagherzadeh teaches that the catalyst is pelletized into tables of approximately 12.7 mm in diameter, prior to be crushed and sized for use (par. 176).  Bagherzadeh also teaches that the composition should be sized to a size suitable for use in an oxidative reforming reactor (par. 73).  Absent a showing of unexpected results, this teaching is considered to encompass all suitable catalyst sizes for OCM reactions.  
Bagherzadeh does not expressly teach the crush strength of the catalytic material.  
However, a crush strength of the particles is inherently present.  Absent a showing of unexpected results, one of ordinary skill in the art would recognize crush strength as a common parameter be able to optimize such a value in order to provide particles that will withstand the intended operation, including the crush strength values of instant claims 77 and 78.  
Regarding claims 98, 99, and 105, Bagherzadeh teaches that a porous/gas permeable support may be utilized, comprising cordierite and/or MgO (par. 109).  Such a cordierite support would effectively dilute the catalytic material that otherwise would not comprise a support.  
Claims 101-104 are directed toward properties of the claimed catalyst material.  As Bagherzadeh teaches a catalytic material according to instant claims 53 and 100, as shown above, said material is expected to exhibit substantially identical properties, including those claimed.  In the alternative, Bagherzadeh clearly teaches that a benefit of the catalyst is the synergistic ability to operate both exothermic and endothermic 

Claim 107 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Bagherzadeh et al (US 2008/0281136) as applied to claims 53 above, and further in view of Cizeron et al (WO 2012/162526).  
The applied reference of Cizeron has a common assignee and at least one common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq.  

Bagherzadeh does not teach that the various distinct components of the catalytic material should be segregated into discrete layers.  
However, Cizeron, in a similar invention directed toward metal oxide catalysts for use in OCM reactions (abstract), teaches the use of both low temperature OCM catalysts and high temperature OCM catalysts, similar to Bagherzadeh.  Cizeron teaches that that said high temperature and low temperature catalysts may be layered in order to allow for the endothermic catalyst to be “warmed up” by the hotspots of the exothermic layers (page 148, lines 24-35).  
Regarding claim 107, it would have been obvious to one of ordinary skill in the art at the time of the invention to layer the identified exothermic and endothermic components in the catalyst system of Bagherzadeh in order to enable efficient thermal management of the reactions, as taught by Cizeron.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Colin W. Slifka/           Primary Examiner, Art Unit 1732